UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1685 Name of Registrant: Vanguard Morgan Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (95.7%) 1 Consumer Discretionary (14.4%) * Amazon.com Inc. 783,384 85,593 Starbucks Corp. 3,431,863 83,394 TJX Cos. Inc. 1,336,678 56,074 Ross Stores Inc. 801,862 42,731 Coach Inc. 1,139,670 41,655 Omnicom Group Inc. 1,173,266 40,243 McDonald's Corp. 608,590 40,088 Walt Disney Co. 1,207,438 38,034 Advance Auto Parts Inc. 713,056 35,781 NIKE Inc. Class B 428,570 28,950 Expedia Inc. 1,504,610 28,257 * LKQ Corp. 1,465,051 28,246 * Las Vegas Sands Corp. 1,180,305 26,132 * Urban Outfitters Inc. 746,564 25,674 Target Corp. 493,000 24,241 Tractor Supply Co. 392,880 23,954 * ITT Educational Services Inc. 283,523 23,538 DeVry Inc. 429,310 22,534 ^ Buckle Inc. 681,042 22,079 * Dollar Tree Inc. 498,990 20,773 * Kohl's Corp. 427,850 20,323 News Corp. Class A 1,549,000 18,526 * O'Reilly Automotive Inc. 356,310 16,946 * Dollar General Corp. 567,804 15,643 * Ford Motor Co. 1,420,700 14,321 * Harman International Industries Inc. 472,253 14,116 Guess? Inc. 433,117 13,531 * Discovery Communications Inc. 432,415 13,375 * WMS Industries Inc. 325,975 12,795 Service Corp. International 1,645,300 12,175 * CarMax Inc. 583,345 11,609 * GameStop Corp. Class A 535,350 10,059 Chico's FAS Inc. 989,000 9,771 * Bed Bath & Beyond Inc. 239,100 8,866 * Apollo Group Inc. Class A 194,178 8,247 Darden Restaurants Inc. 209,480 8,138 Gap Inc. 417,300 8,121 * Discovery Communications Inc. Class A 226,500 8,088 Williams-Sonoma Inc. 304,635 7,561 * Liberty Media Corp. - Capital 175,800 7,368 Gentex Corp. 380,325 6,838 Carnival Corp. 207,420 6,272 * Warnaco Group Inc. 166,825 6,029 ^ Garmin Ltd. 204,500 5,967 American Eagle Outfitters Inc. 477,700 5,613 DR Horton Inc. 505,100 4,965 Tiffany & Co. 130,600 4,951 Home Depot Inc. 162,100 4,550 DISH Network Corp. Class A 249,900 4,536 McGraw-Hill Cos. Inc. Comcast Corp. * DreamWorks Animation SKG Inc. Class A Comcast Corp. Class A * DIRECTV Class A H&R Block Inc. Lowe's Cos. Inc. * priceline.com Inc. Cablevision Systems Corp. Class A Consumer Staples (4.5%) Procter & Gamble Co. Wal-Mart Stores Inc. General Mills Inc. Philip Morris International Inc. Coca-Cola Co. Mead Johnson Nutrition Co. PepsiCo Inc. * Whole Foods Market Inc. Anheuser-Busch InBev NV ADR Herbalife Ltd. Avon Products Inc. Clorox Co. Colgate-Palmolive Co. Coca-Cola Enterprises Inc. Estee Lauder Cos. Inc. Class A Sysco Corp. Walgreen Co. Dr Pepper Snapple Group Inc. CVS Caremark Corp. * Green Mountain Coffee Roasters Inc. Kimberly-Clark Corp. Costco Wholesale Corp. Energy (5.3%) Occidental Petroleum Corp. Schlumberger Ltd. Valero Energy Corp. Exxon Mobil Corp. * Southwestern Energy Co. Baker Hughes Inc. * Oceaneering International Inc. * Ultra Petroleum Corp. * Concho Resources Inc. ^ Core Laboratories NV * Cameron International Corp. Peabody Energy Corp. Pioneer Natural Resources Co. * Petrohawk Energy Corp. * Continental Resources Inc. Smith International Inc. Noble Corp. National Oilwell Varco Inc. Murphy Oil Corp. EXCO Resources Inc. Cabot Oil & Gas Corp. * Alpha Natural Resources Inc. * Pride International Inc. * FMC Technologies Inc. * Denbury Resources Inc. *,^ InterOil Corp. * Weatherford International Ltd. Anadarko Petroleum Corp. Massey Energy Co. Exchange-Traded Fund (0.7%) ^,2 Vanguard Growth ETF Financials (4.0%) Goldman Sachs Group Inc. Lincoln National Corp. Morgan Stanley JPMorgan Chase & Co. Wells Fargo & Co. Franklin Resources Inc. American Express Co. * Affiliated Managers Group Inc. Capital One Financial Corp. T Rowe Price Group Inc. Raymond James Financial Inc. Waddell & Reed Financial Inc. Lazard Ltd. Class A Aflac Inc. Hudson City Bancorp Inc. * TD Ameritrade Holding Corp. BlackRock Inc. * Berkshire Hathaway Inc. Class B * CB Richard Ellis Group Inc. Class A US Bancorp Jefferies Group Inc. Public Storage * Citigroup Inc. Health Care (12.7%) Medtronic Inc. * Medco Health Solutions Inc. Eli Lilly & Co. Teva Pharmaceutical Industries Ltd. ADR * Laboratory Corp. of America Holdings * Express Scripts Inc. * Waters Corp. * Hospira Inc. * Mylan Inc. Abbott Laboratories CR Bard Inc. UnitedHealth Group Inc. * Illumina Inc. Shire PLC ADR * Gilead Sciences Inc. Alcon Inc. * WellPoint Inc. * Amgen Inc. Cooper Cos. Inc. * Hologic Inc. Perrigo Co. * ResMed Inc. * Vertex Pharmaceuticals Inc. * United Therapeutics Corp. * Thermo Fisher Scientific Inc. * Catalyst Health Solutions Inc. * ICON PLC ADR * Varian Medical Systems Inc. Beckman Coulter Inc. * Intuitive Surgical Inc. * Life Technologies Corp. McKesson Corp. * QIAGEN NV Stryker Corp. Patterson Cos. Inc. AmerisourceBergen Corp. Class A Baxter International Inc. * Lincare Holdings Inc. * ev3 Inc. * Mednax Inc. * Watson Pharmaceuticals Inc. * Warner Chilcott PLC Class A Johnson & Johnson * Covance Inc. * Edwards Lifesciences Corp. * Amylin Pharmaceuticals Inc. * Brookdale Senior Living Inc. * VCA Antech Inc. * Cephalon Inc. Allergan Inc. * Endo Pharmaceuticals Holdings Inc. * Community Health Systems Inc. Industrials (13.0%) Caterpillar Inc. Boeing Co. Parker Hannifin Corp. General Electric Co. Raytheon Co. Ingersoll-Rand PLC Honeywell International Inc. Illinois Tool Works Inc. Southwest Airlines Co. Cummins Inc. Joy Global Inc. Dover Corp. Emerson Electric Co. AMETEK Inc. Precision Castparts Corp. Fastenal Co. United Technologies Corp. * Koninklijke Philips Electronics NV * IHS Inc. Class A Landstar System Inc. * BE Aerospace Inc. * Chicago Bridge & Iron Co. NV United Parcel Service Inc. Class B Flowserve Corp. * Stericycle Inc. Goodrich Corp. * HUB Group Inc. Class A * Quanta Services Inc. FedEx Corp. Pall Corp. AO Smith Corp. Lockheed Martin Corp. * Foster Wheeler AG * Navistar International Corp. * Corrections Corp. of America MSC Industrial Direct Co. Class A Republic Services Inc. Class A * Aecom Technology Corp. CH Robinson Worldwide Inc. Watsco Inc. * Kansas City Southern JB Hunt Transport Services Inc. * WABCO Holdings Inc. CLARCOR Inc. Robert Half International Inc. * Owens Corning * Alliant Techsystems Inc. * Delta Air Lines Inc. L-3 Communications Holdings Inc. Pitney Bowes Inc. Union Pacific Corp. Rockwell Automation Inc. Information Technology (38.1%) * Apple Inc. * Cisco Systems Inc. International Business Machines Corp. Microsoft Corp. * Google Inc. Class A * NetApp Inc. Intel Corp. Oracle Corp. * EMC Corp. Altera Corp. Hewlett-Packard Co. * Juniper Networks Inc. * VMware Inc. Class A Xilinx Inc. * QLogic Corp. Visa Inc. Class A Mastercard Inc. Class A * Adobe Systems Inc. Analog Devices Inc. * Dell Inc. Intersil Corp. Class A * Alliance Data Systems Corp. * Agilent Technologies Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * SanDisk Corp. * Skyworks Solutions Inc. * eBay Inc. * Emulex Corp. Texas Instruments Inc. * BMC Software Inc. * Baidu Inc. ADR * Riverbed Technology Inc. * Hewitt Associates Inc. Class A * Rovi Corp. Amphenol Corp. Class A * F5 Networks Inc. Fidelity National Information Services Inc. * Marvell Technology Group Ltd. * Intuit Inc. * Amdocs Ltd. * Genpact Ltd. Tencent Holdings Ltd. ADR * Equinix Inc. * NeuStar Inc. Class A * Longtop Financial Technologies Ltd. ADR * Atheros Communications Inc. * Avago Technologies Ltd. * Red Hat Inc. Solera Holdings Inc. Tyco Electronics Ltd. * Lam Research Corp. * FLIR Systems Inc. QUALCOMM Inc. * Nuance Communications Inc. * Autodesk Inc. * Micron Technology Inc. * Microsemi Corp. Broadcom Corp. Class A * Western Digital Corp. CA Inc. Jabil Circuit Inc. * Polycom Inc. ADTRAN Inc. * Teradata Corp. Western Union Co. * Salesforce.com Inc. * Seagate Technology * VeriSign Inc. * Blackboard Inc. * Synopsys Inc. * TiVo Inc. * Symantec Corp. Tellabs Inc. * Trimble Navigation Ltd. * Flextronics International Ltd. * Sybase Inc. Materials (1.8%) Nucor Corp. Albemarle Corp. Newmont Mining Corp. Freeport-McMoRan Copper & Gold Inc. Praxair Inc. 143,930 10,937 Celanese Corp. Class A 372,700 9,284 International Paper Co. 364,000 8,237 Lubrizol Corp. 96,000 7,710 Allegheny Technologies Inc. 134,000 5,921 Ecolab Inc. 115,400 5,183 Walter Energy Inc. 45,400 2,763 Monsanto Co. 2,757 127 Telecommunication Services (1.1%) * American Tower Corp. Class A 1,380,445 61,430 * NII Holdings Inc. 347,500 11,301 Brasil Telecom SA ADR 360,352 7,236 Millicom International Cellular SA 44,150 3,579 Utilities (0.1%) * AES Corp. 838,370 7,746 Total Common Stocks (Cost $6,350,223) Market Value Coupon Shares ($000) Temporary Cash Investments (4.1%) 1 Money Market Fund (2.8%) 3,4 Vanguard Market Liquidity Fund 0.286% 201,562,300 201,562 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (1.1%) Banc of America Securities, LLC (Dated 6/30/10, Repurchase Value $81,100,000, collateralized by Government National Mortgage Assn. 5.00%, 5/20/40) 0.050% 7/1/10 81,100 81,100 U.S. Government and Agency Obligations (0.2%) 5,6 Fannie Mae Discount Notes 0.300% 9/8/10 2,000 1,999 5,6 Freddie Mac Discount Notes 0.350% 8/23/10 2,500 2,500 5,6 Freddie Mac Discount Notes 0.320% 9/7/10 1,500 1,499 5,6 Freddie Mac Discount Notes 0.320% 9/20/10 500 500 5,6 Freddie Mac Discount Notes 0.245% 9/21/10 8,000 7,997 Total Temporary Cash Investments (Cost $297,154) Total Investments (99.8%) (Cost $6,647,377) Other Assets and Liabilities-Net (0.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $28,470,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.9% and 1.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $29,357,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $14,495,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index September 2010 228 58,516 (1,614) E-mini S&P 500 Index September 2010 1,980 101,633 (2,731) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Morgan Growth Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,977,632   Temporary Cash Investments 201,562 95,595  Futures ContractsLiabilities 1 (1,357)   Total 7,177,837 95,595  1 Represents variation margin on the last day of the reporting period. E. At June 30, 2010, the cost of investment securities for tax purposes was $6,647,377,000. Net unrealized appreciation of investment securities for tax purposes was $627,412,000, consisting of unrealized gains of $1,059,303,000 on securities that had risen in value since their purchase and $431,891,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 VANGUARD MORGANFUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 23, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
